Exhibit 10.1

FIRST AMENDMENT TO LICENSE AGREEMENT

This First Amendment to License Agreement (the “Amendment”), effective as of
April 27, 2020 (the “Amendment Effective Date”) by and between Bausch Health
Ireland Limited (“Bausch Health”) and Clearside Biomedical, Inc. (“Clearside”),
amends that certain License Agreement, dated October 22, 2019, by and between
Bausch Health and Clearside (the “Agreement”).  Each of Bausch and Clearside
shall be referred to herein individually as a “Party” and collectively as the
“Parties.”

NOW, THEREFORE, in consideration of the mutual promises set forth herein, the
Parties hereby agree as follows:

Article I.AGREEMENT AMENDMENT

1.Section 1.98 of the Agreement is hereby amended by deleting in its entirety
and replacing it with the following:

“Territory” means, collectively, (a) the Original Territory and (b) any
Additional Region for which Bausch Health has exercised its Option pursuant to
Section 2.8(a) and which has not been terminated pursuant to Section 2.8(b) or
(c).

2. Article 1 of the Agreement is hereby amended by adding the following new
definitions to that section:

“European Union” means the economic, scientific and political organization of
European member states, as its membership may be altered from time to time, and
any successor thereto; provided, that for the purposes of this Agreement, the
European Union shall always include the United Kingdom.

“Major Market” means [***].

“Original Territory” means Canada and the U.S.

3.The following shall be added to the Agreement as Section 2.8:

2.8Bausch Health’s Option.  

(a)Clearside hereby grants to Bausch Health an exclusive option to add one (1)
or more of the following regions to the definition of “Territory” under this
Agreement, solely in connection with Bausch Health’s rights or obligations with
respect to XIPERE Product(s): (i) European Union, (ii) Australia and New Zealand
and (iii) South America and Mexico (each, an “Additional Region”; collectively,
the “Additional Regions”; such option, the “Option”). The Option shall commence
on the Amendment Effective Date and continue until the earlier of (i) the date
of FDA Regulatory Approval of Product and (ii) August 31, 2021  (such period,
the “Option Term”; the end date, the “Option End Date”). Bausch Health may
exercise the Option with respect to each Additional Region by delivering a
written exercise notice to Clearside. With respect to

1

Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

 

--------------------------------------------------------------------------------

 

each Additional Region, if Bausch Health fails to exercise its Option before the
Option End Date, then Clearside shall have the right to exploit the XIPERE
Products in such Additional Regions, either on its own or in collaboration with
a Third Party, with no further obligations owed to Bausch Health.  In the event
that Bausch Health timely exercises its Option for a given Additional Region,
such Additional Region shall be automatically added to the Territory as of the
date of the exercise of such Option and the terms of the Agreement (including
the license grant in Section 2.1) shall apply to such Additional Region as part
of the Territory (except to the extent expressly stated in Section 7 below). In
addition, in the event that Bausch Health timely exercises its Option for a
given Additional Region, the Parties shall add applicable Licensed Patents and
Licensed Marks to Exhibit 1.64 and Exhibit 1.63, respectively, as well as
discuss in good faith the disclosure and transfer of any Licensed Know-How and
Regulatory Submissions (including any Regulatory Approvals) relevant to the
Additional Regions (which disclosure and/or transfer shall occur within a
commercially reasonable time after Bausch Health’s exercise of the Option). In
addition, in the event that Bausch Health timely exercises its Option for a
given Additional Region, the Parties shall discuss and negotiate, in good faith
and acting reasonably, any necessary or desired changes to the Safety Agreement
resulting from the addition of any Additional Regions. For the avoidance of
doubt, Clearside does not, and nothing herein shall be deemed to, grant Bausch
Health any license or right to Develop, Manufacture, have Manufactured,
Commercialize or otherwise use or exploit Other Products in any Additional
Region.

(b) For each Additional Region for which Bausch Health exercises its Option,
Bausch Health shall use Commercially Reasonable Efforts to Develop and to obtain
Regulatory Approval for at least [***] in at least [***] in such Additional
Region, [***]. If [***], then, as Clearside’s sole remedy [***], all rights
granted to Bausch Health with respect to such Additional Region shall
automatically terminate and shall promptly revert to Clearside on a fully
paid-up and royalty-free basis, and the effects of termination set forth in
Section 13.3 shall thereafter apply with respect to such Additional Region.  

(c) If [***], then all rights granted to Bausch Health with respect to such
Additional Region shall automatically terminate and shall revert to Clearside on
a fully paid-up and royalty-free basis, and the effects of termination set forth
in Section 13.3 shall thereafter apply with respect to such Additional Region.

(d) [***].

(e) During the Option Term, on reasonable request from Bausch Health but no more
than once during the Option Term, representatives of Clearside and Bausch Health
shall meet with each other in-person, by video or telephonically, for the
purposes of Clearside providing Bausch Health with an update on the current
status of the XIPERE Product in each of the Additional Regions, answering any
reasonable questions of Bausch Health respecting the XIPERE Product in the
Additional Regions and providing Bausch Health with any reasonable documentation
or

2

 

--------------------------------------------------------------------------------

 

information reasonably requested by Bausch Health, excluding, for clarity, the
data and information contained in the Device Master File.

 

4.Section 8.1(b) of the Agreement is hereby amended by revising it as follows:

(a) deleting the following milestones in their entirety, together with their
associated payments: [***]; and

(b) adding the following milestones to the end of the milestone table: (i)
[***]; and (ii) [***]. For clarity, the milestone payments set forth in
subsections (i) and (ii) of this subsection (b) shall be payable only in the
event Bausch Health exercises its Option with respect to the European Union.

5.Section 8.2(a) shall be deleted in its entirety and replaced with the
following:

(a)Earned Royalties. During the applicable Royalty Term, Bausch Health shall
make quarterly non-refundable, non-creditable (provided that specified costs
incurred by Bausch Health pursuant to Section 4.1(a), Section 4.3 or Section
8.2(e) may be credited against such payments, as described in Section 4.1(a),
Section 4.3 or Section 8.2(e), as the case may be) royalty payments to Clearside
on Net Sales of all Products sold in the Original Territory or the Additional
Regions, as applicable, during the applicable Calendar Quarter, as calculated by
multiplying the applicable royalty rate set forth below by the corresponding
amount of Net Sales of all such Products sold in the Original Territory or the
Additional Regions, as applicable, for such Calendar Quarter. Notwithstanding
the foregoing, no such royalties shall be due or payable by Bausch Health on the
first Forty-Five Million Dollars ($45,000,000) of aggregate Net Sales of all
Products in the Original Territory, calculated on a cumulative (and not annual)
basis. Once cumulative Net Sales on all Products in the Original Territory
achieves Forty-Five Million Dollars ($45,000,000), royalties will then be
calculated as follows with respect to Net Sales of Products in the Original
Territory: (i) on Net Sales of each XIPERE Product in the Original Territory,
and the applicable royalty rates below for XIPERE Products will be applied, and
(ii) on Net Sales of each Other Product in the Original Territory, and the
royalty rate below for Other Products will be applied.

Annual  Net Sales in the Territory

Royalty Rate

Annual Net Sales of XIPERE Products in the Original Territory

Portion of annual Net Sales up to and including [***]

[***]%

Portion of annual Net Sales above [***]

[***]%

Annual Net Sales of Other Products in the Original Territory

[***]%

Annual Net Sales of XIPERE Products in the Additional Regions

Portion of annual Net Sales up to and including [***]

[***]%

3

 

--------------------------------------------------------------------------------

 

Portion of annual Net Sales above [***]

[***]%

Notwithstanding the above, for the Calendar Year in which the cumulative Net
Sales on all Products in the Original Territory first achieves Forty-Five
Million Dollars ($45,000,000), the calculation of annual Net Sales for the
purposes of determining the royalty rate on XIPERE Products for such Calendar
Year shall be calculated commencing with the first dollar after the achievement
of such cumulative Net Sales of Forty-Five Million Dollars ($45,000,000). In
addition, for XIPERE Products, each royalty rate set forth in the table
immediately above shall only be applied to the annual Net Sales of the XIPERE
Product within the applicable royalty range. For example, royalties due to
Clearside for annual Net Sales of the XIPERE Product in the Original Territory
of [***] would be calculated as follows:

Royalty  =

[***] =

[***]

 

[***] =

[***]

 

 

[***]

6.Section 13.2(a) of the Agreement shall be deleted in its entirety and replaced
with the following:

 

13.2

Termination for Failure to Receive Approval. Bausch Health may terminate the
Agreement immediately upon written notice to Clearside if the FDA has not
approved the XIPERE NDA by August 31, 2021; provided that, such termination
right shall expire on the earlier of (i) the approval of the XIPERE NDA or (ii)
[***].

7.Section 15.8 of the Agreement is hereby amended by adding the following to the
end of that section:

Notwithstanding anything to the contrary in this Agreement, all references to
“Territory” shall mean the “Original Territory” in the following provisions:
[***].  

Article II.MISCELLANEOUS

1.Capitalized terms not defined herein shall have the same meanings as set forth
in the Agreement.

2.Except as set forth herein, all other terms and conditions of the Agreement
shall remain in full force and effect.

3.This Amendment may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures were upon the same
instrument. This Amendment shall become binding when each Party shall have
received a counterpart of such agreement signed by the other Parties.

 

[signature page follows]


4

 

--------------------------------------------------------------------------------

 

THIS FIRST AMENDMENT TO LICENSE AGREEMENT IS EXECUTED by the authorized
representatives of the Parties as of the Amendment Effective Date.

CLEARSIDE BIOMEDICAL, INC.

BAUSCH HEALTH IRELAND LIMITED

 

Signature:/s/ George LasezkaySignature: /s/ Graham Jackson

Name: George LasezkayName:Graham Jackson

Title: CEOTitle: Director

Date: April 27, 2020Date: April 27, 2020

5

 